Citation Nr: 1443603	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to January 1983, from August 1987 to September 1988, from August 1990 to December 1990 and from July 2006 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in February 2012, before the undersigned at the RO in Des Moines, Iowa.  The transcript from that hearing has been associated with the claims file and reviewed.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's hearing loss is likely related to his noise exposure during service.
 
2. The Veteran's tinnitus is likely related to his noise exposure during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).
 
2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a). The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)").

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1337 ), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which [service connected] disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 

If evidence of a chronic condition is noted during service or during the presumptive period, but the "chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and [service as it] serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.; 38 C.F.R. § 3.303(b).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
 
Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  His service records indicate that he served as a helicopter pilot.  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.

Service treatment records include test results from several hearing tests.  The February 1981 enlistment examination shows the Veteran's hearing acuity was as follows:


500
1000
2000
3000
4000
Right
5
5
5
0
0
Left
5
5
5
0
0

As such, his hearing acuity was within normal limits at entrance to service.  Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  During the course of the Veteran's service, he had several hearing tests.  While none of the tests show that he had a hearing loss disability for VA purposes, some of the audiograms indicate loss of hearing per Hensley.  Id.  For example, in June 1984, the Veteran's puretone threshold in the left ear at 3000 Hz was 25 dB.  In October 1989, his purtone threshold in the right ear at 4000 Hz was 30 dB.  In April 2001, May 2002, February 2004, August 2004, May 2005, and July 2006, the Veteran's purtone threshold in the right ear at 4000 Hz was 25 dB.  While these seven audiograms show some loss of hearing per Hensley, many other tests completed over the years show that the purtone thresholds for all frequencies were at 20 dB or below, constituting normal hearing.  Id.  See Audiograms dated November 1985, June 1986, August 1987, June and November 1988, February 1991, March 1992, March 1993, June 1995 and 1996, May 1997, March 1998, May 1999 and 2000, July 2003, two audiograms from June 2006, and April and September 2007.

An August 2006 treatment record shows complaint of ear pain.  March 2004 and July 2006 pre-deployment health questionnaires do not show complaints of hearing loss or tinnitus.  November 2006 and September 2007 post-deployment examinations show that the Veteran denied "Ringing of the ears."  A retirement audiogram does not appear to be of record, however, the September 2007 audiogram shows as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
10
0
-5
20
Left
0
0
5
10
15

The Veteran first complained of hearing loss and tinnitus in his July 2008 claim for service connection.  Notably, he denied having hearing loss and tinnitus during a June 2008 appointment with VA providers.  See VA outpatient treatment records dated June 2008.

An October 2008 VA Compensation and Pension audiology examination report shows the examiner observed that the Veteran did not have a significant threshold shift from 1988 to 2007.  The examiner also observed that the Veteran selected "No" on his 2007 post-deployment examination when asked whether he had "ringing of the ears."  The Veteran reported a "mild ringing" in both ears and said his ears felt "plugged."  He stated that the ringing had been present for five years.  Testing showed the following:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
0
0
20
Left
5
0
5
5
10

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was normal hearing in both ears and reports of bilateral tinnitus.  The examiner opined that because the Veteran denied tinnitus on his post-deployment examination and at a June 2008 VA assessment, that the Veteran's tinnitus was less likely as not related to noise exposure during service.  An opinion regarding hearing loss was not provided because testing did not show a hearing loss disability.  Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss)

In March 2009, the Veteran reported to VA providers that he had had tinnitus for two years.  The Veteran's hearing was tested, but results were not included in the audiology consult note.

In his substantive appeal, VA Form 9, the Veteran stated that his hearing loss is documented and diagnosed.  He reported that his tinnitus started five or more years ago.

During his March 2012 hearing before the Board, the Veteran testified that he noticed tinnitus during his three month deployment to Guyana, South America.  He clarified that the ringing was intermittent at that time and eventually progressed to a constant ringing.  He also explained that while he had heard the term tinnitus prior to the hearing, he would not have related it to ringing of the ears.  He stated that when he out-processed, he reported a ringing in his ears.  It was at that time that he was told that the ringing was tinnitus.  At out-processing from Kosovo, providers explained what tinnitus was and he testified that he reported the ringing in his ears at that time.

The Veteran provided a private treatment record from Dr. G.W., dated May 2012.  The records show the Veteran reported tinnitus and explained that his ears would ring after flying helicopters during service.  He described the pattern of hearing loss and indicated that the right ear had a 40 or 45 dB loss at 4000 Hz, with three frequencies in the right ear above 26 dB, at 30 dB.  Dr. G.W. submitted the audiometry results in graph form.  Notably, testing was not completed at 3000 Hz.  Results were as follows:



500
1000
2000
3000
4000
Right
20
30
30
---
45
Left
5
10
15
---
30

Speech recognition scores were 88 percent in the left ear and 92 percent in the right ear.  Dr. G.W. diagnosed asymmetric hearing loss and opined that a history of noise exposure during service as a helicopter pilot would "set the stage for accumulative affective noise on his hearing and that [it] would be hard for us to say that [it] did not in someway (sic) contribute to his hearing loss."

An August 2012 VA Compensation and Pension audiology examination report shows the examiner reviewed the claims file, examined the Veteran, and provided an etiology opinion supported by rationale.  Therefore the examination report is adequate for rating purposes.  Testing showed as follows:


500
1000
2000
3000
4000
Right
15
10
15
5
25
Left
10
10
10
15
20

Speech discrimination scores were 88 percent in the right ear and 90 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's bilateral hearing loss was not related to acoustic trauma during service.  The examiner summarized the Veteran's military history and addressed the multiple hearing tests conducted during service but found no significant threshold shifts.  The examiner observed that the October 2008 VA examination results were well within normal limits.  The examiner also addressed the May 2012 examination results from the private provider but stated that the asymmetrical hearing loss found in May 2012 was not found in the current examination.  The examiner stated that the Veteran retired in July 2008 and that his hearing was still normal with no significant threshold shifts at the October 2008 examination.  The examiner cited a study which found that there is no scientific evidence for the delayed onset of hearing loss from noise exposure based on the current knowledge of acoustic trauma and the rapid development of noise induced hearing loss.  Thus, since the Veteran had normal hearing with no significant threshold shifts at the October 2008 examination, any current hearing loss noted is not related to acoustic trauma in service.

Regarding tinnitus, the Veteran reported that his tinnitus manifested in the mid 1990's after attending flight school and worsened after his deployment in 2006-2007.  The examiner observed that the Veteran has given various reports of onset of the tinnitus.  During his hearing before the Board, he reported that it started during his deployment to Guyana in 1997 and gradually became constant.  During the 2008 VA Compensation and Pension examination, he reported that tinnitus manifested 5 years prior.  On his claim form, he reported constant tinnitus and during a March 2009 VA audiology appointment, he reported constant bilateral tinnitus for the past two years.  Currently, he reported onset of tinnitus in the mid-1990s after flight school and noted that the ringing became worse during his deployment in 2006-2007.  The examiner noted that on the post-deployment health assessment, dated December 2007, the Veteran denied ringing in the ears now or during the deployment.  He answered affirmatively to other conditions.  While noise exposure is conceded, the examiner found no documentation of damage to the ears from acoustic trauma as there were no significant threshold shifts during service and his hearing was normal at discharge.  The examiner stated that the denial of ringing in the ears in December 2007 is strong evidence of his condition following deployment and found it less likely as not that tinnitus is related to acoustic trauma in service.

The Board has considered all of the evidence and finds that the Veteran has had a hearing loss disability for VA purposes during the pendency of the claim.  38 C.F.R. § 3.385.  Specifically, his speech recognition scores are below 94 percent in each ear.  The Board has also considered the negative opinion from the August 2012 VA examiner who found no nexus between acoustic trauma in service and the Veteran's current hearing loss.  Further, the Board has considered the private opinion from Dr. G.W.  While Dr. G.W.'s opinion is awkwardly phrased, it is appears that he intended to state that the Veteran's acoustic trauma in service likely contributed to his current hearing loss.  With one positive opinion and one negative opinion, the Board finds that the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  As such, the Board must find in favor of the Veteran.  Service connection for hearing loss is granted.

Regarding tinnitus, in an October 2012 statement, the Veteran reported that there is significant pressure on aviators to maintain a Fit for Flight Duty medical status and that individuals who cannot maintain this status, may become disqualified or lose flight pay.  He explained that it is difficult to pinpoint when he first experienced tinnitus and that he first noticed the condition within two years of flying cargo helicopters, which would have been in the 1997 timeframe, the same year he was deployed to Guyana.  Tinnitus gradually became constant by 2002 or 2003, approximately five years prior to his October 2008 VA Compensation and Pension examination.  Regarding the December 2007 post-deployment assessment, he stated that he had been recovering from surgery and trying to get out and go home.  He indicated that for various reasons, including concerns about ever returning to flight status after his surgery, he would have said anything to avoid further examination, questioning, or delay.  He also addressed inconsistencies, such as notations that tinnitus had onset in the mid-1990s after flight school and became worse during the 2006-2007 deployment.  He stated that these statements were taken out of context and that he had originally reported that he was initially exposed to noise levels which could have affected his hearing after flight school in 1988.  He also said he had reported that he first noted ringing in his ears in the mid-1990s when deployed to Guyana.

The Board has reviewed all of the evidence and finds the Veteran competent to report symptoms, including the date of the initial manifestation of tinnitus.  The Board notes the inconsistencies documented regarding the initial manifestation of tinnitus.  However, the Board finds plausible the report that the Veteran's tinnitus was intermittent in the 1990s and that he did not report tinnitus on his post-deployment examination because wanted to get out of service and feared a change in his flight status.  Further, while the Veteran reported that he did not have tinnitus in June 2008, he did not indicate that he had never had tinnitus.  The record indicates that at that time, at that appointment, he did not have tinnitus.  Moreover, the fact that he has reported having intermittent versus constant tinnitus during service is not determinative in this case.  Simply, the Veteran has had tinnitus since the mid-1990s and he has continued to have it in some form during the pendency of the claim.  As such, despite the negative opinions from VA examiners, the Board is giving the benefit of the doubt to the Veteran that his tinnitus manifested during service and has persisted since service.  The appeal is granted.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


